Citation Nr: 0125866	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  01-01 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an enlarged lymph node 
with metastatic poorly-differentiated squamous cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
July 1980.  The veteran's decorations, medals and badges 
include the Vietnam Service Medal with one Silver Service 
Star and one Bronze Star; Republic of Vietnam Campaign Medal; 
and Vietnamese Cross of Gallantry with Palm.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas; 
the veteran received notice of this decision in April 2000.  
In August 2001, the veteran was afforded a hearing before the 
undersigned Board member.


FINDINGS OF FACT

1. In January 2000, the veteran was diagnosed with squamous 
cell carcinoma of a nasopharyngeal type at the base of the 
tongue; right neck lymphadenopathy was noted.

2. The Secretary of VA has determined that 
nasal/nasopharyngeal carcinoma is not a disease for which 
a presumption of service connection due exposure to Agent 
Orange is warranted.

3. The veteran is first shown to have developed squamous cell 
carcinoma of a nasopharyngeal type at the base of the 
tongue with right neck lymphadenopathy in 2000, many years 
after service.

4. Squamous cell carcinoma was not present in service or 
within one year following separation from service in July 
1980. 

5. There is no medical evidence to demonstrate that the 
veteran has squamous cell carcinoma of a nasopharyngeal 
type at the base of the tongue with right neck 
lymphadenopathy related to his period of military service, 
including exposure to Agent Orange.


CONCLUSION OF LAW

The veteran's enlarged lymph node with metastatic poorly 
differentiated squamous cell carcinoma was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service or resulted from herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 
1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 
66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The veteran has requested service connection for an enlarged 
lymph node with metastatic poorly differentiated squamous 
cell carcinoma as a result of exposure to Agent Orange.  
Before addressing this issue, the Board notes that, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), that substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged. .  The new statute revises the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, that 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.

The Board notes that the veteran was advised, by virtue of a 
detailed Statement of the Case (SOC), and supplemental 
statement of the case (SSOC), issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We, therefore, 
believe that appropriate notice has been given in this 
matter.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Furthermore, in 
the June 2001 SSOC, the RO advised the veteran that his claim 
had been reviewed under the new VCAA guidelines.  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Given the circumstances of this matter, the Board cannot find 
any basis under the VCAA to defer adjudication.  Because the 
RO did not have the opportunity to adjudicate the veteran's 
claim pursuant to the VCAA, the Board has considered the 
applicability of Bernard v. Brown, supra.  In Bernard, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, ___ Vet. App. 
___, No. 00-51 (Aug. 30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  



II. Factual Background

Service medical records are negative for complaints or 
findings referable to lymph node problems and do not indicate 
that the veteran contracted cancer during service.  The 
veteran's Report of Discharge or Transfer (DD Form 214) shows 
that his primary specialty in service was translator and 
interpreter.

Post service, when examined by VA in August 1984, complaints 
and findings were not referable to lymph node problems or 
cancer.

According to a private dermatology record, in June 1998 the 
veteran was diagnosed with squamous papillomas axillae, in 
the neck and axillary area.  It does not appear that a biopsy 
was performed at the time.  

Private medical records from the Scott and White medical 
facility, dated from January 2000 to February 2001, indicate 
that the veteran was initially treated for a neck tumor in 
November 1999 and underwent an excisional biopsy of a left 
neck tumor in January 2000.  The private hospital pathology 
report described an enlarged lymph node with metastatic 
poorly differentiated squamous cell carcinoma.  The 
pathologist commented that a differential diagnosis of the 
lesion would include metastatic poorly differentiated 
squamous cell carcinoma arising anywhere in the aerodigestive 
tract and less likely lymphoepithelial nasopharyngeal 
undifferentiated carcinoma.  Follow up studies were 
recommended to search for the primary lesion.

The veteran was initially examined at the Scott and White 
facility in January 2000 because metastatic squamous cell 
carcinoma was found but the primary site was not located.  
T.R., M.D., an oncologist, and his primary treating 
physician, examined him.  According to the record, the 
veteran denied use of tobacco, but gave a history of smoking 
since age fourteen and quit three years ago.  The clinical 
assessment was metastatic poorly differentiated squamous cell 
carcinoma of the left cervical lymph node without a primary.  
Further tests and studies were recommended. 

A January 2000 report of a computed tomography (CT) of the 
veteran's neck included an impression of cervical adenopathy, 
bilaterally.  A January 2000 pathology report of a left deep 
cervical lymph node biopsy reflects a diagnosis of metastatic 
squamous cell carcinoma.

In February 2000, R.T., M.D., an otolaryngologist and 
surgeon, examined the veteran who reported that the 
nasopharynx, hypopharynx and larynx did not show any obvious 
tumor.  The clinical assessment was metastatic 
lymphadenopathy-squamous cell carcinoma; metastatic to lymph 
nodes in both sides of the neck with no obvious primary.  An 
ear, nose and throat (ENT) specialist evaluated the veteran, 
but no obvious primary was found and the veteran underwent 
additional biopsies.  The records show that the only positive 
biopsy was in the right base of the tongue that revealed 
squamous cell carcinoma described as a nasopharyngeal 
variant.  A February 2000 record from A. C., M.D., a 
radiation oncologist, indicates that the veteran smoked one 
and one half packs of cigarettes daily until four years ago 
and includes an assessment of squamous cell carcinoma at the 
base of the tongue with bilateral metastatic cervical 
lymphadenopathy.  

In a March 2000 statement, Dr. T.R., said that the veteran 
had "a squamous cell carcinoma which is a nasopharyngeal 
variant.  This area is located at the top of the larynx" and 
may have been present before May 1999.  Further, in April 
2000, Dr. T.R. said that the veteran had a history of head 
and neck cancer, invasive squamous cell carcinoma that was 
treated with chemotherapy and radiation.  

According to a May 2000 emergency room record, the veteran 
was seen for complications associated with his cancer 
treatment.  He experienced difficulty swallowing.  The 
assessment was pharyngeal cancer with pain and swelling.  In 
June 2000, he was hospitalized with progressive odynophagia 
and unable to retain his medications or take fluid 
replacement.  According to July and August medical records, 
the veteran's condition improved and there was no evidence of 
recurrent disease.

An October 2000 hematology/oncology record includes a 
diagnosis of invasive squamous cell carcinoma of the right 
base of the tongue with a positive cervical lymph node, 
status post dissection and neoadjuvant chemotherapy and chemo 
radiation completed in June 2000.  The veteran underwent a 
recent restaging CT scan of his neck that showed complete 
resolution of his disease.  He also had cellulitis of his 
neck after a tooth infection with worsening left-sided pain 
and swelling that was treated with antibiotics and resolved.

In an October 2000 statement, Dr. R.T. reported that, in 
January 2000, the veteran was diagnosed by a fine needle 
biopsy of a right neck lymph node.  The biopsy showed 
squamous cell carcinoma of a nasopharyngeal type "but" his 
primary tumor was located at the base of the tongue.  Dr. 
R.T. said that the veteran's right neck lymphadenopathy was 
metastatic from the base of the tongue and it was possible 
that the cancer may have been present prior to May 1999.

The veteran underwent VA examination in November 2000 and the 
examining physician's assistant diagnosed squamous cell 
carcinoma nasopharyngeal type, Roeder's grade II-III.  An ENT 
physician also examined the veteran and reviewed the Scott 
and White medical records he provided.  According to the ENT 
examination report, the private medical record showed the 
veteran had squamous cell carcinoma of the base of the tongue 
on the right.  The veteran had multiple biopsies of the 
nasopharynx, tongue, tonsil, piriform sinuses and larynx but 
no other cancer was found and was thought to have carcinoma 
of the base of the tongue and not the larynx.  The ENT 
specialist stated that the veteran did not have cancer of the 
larynx. 

Further, in the VA doctor's opinion, it was very likely that 
the veteran's neck tumor was growing prior to May 10, 1999.  
The VA ENT specialist said that the veteran had a twenty to 
thirty year history of smoking, although he quit 
approximately seven years before the tumor appeared.  
According to the examination report, the veteran and his wife 
were concerned that Agent Orange may have contributed to the 
cancer.  In the ENT physician's opinion, the more likely 
cause of the veteran's carcinoma was smoking; while the 
doctor could not say that Agent Orange did not influence the 
problem, the physician opined that "I think [the veteran] 
would have developed carcinoma of the base of the tongue as 
related to his smoking had he not even been exposed to Agent 
Orange."

The private medical records indicate that an additional mass 
was noted and, in November 2000, the veteran was scheduled 
for a CT scan of his head and neck.  The form letter used to 
schedule to the CT indicates that the diagnosis was laryngeal 
cancer and metastasis.

In December 2000, the veteran saw Dr. R.T. and complained of 
a small painful area in his left superior preauricular area 
and also complained of some thickening of the skin in the 
anterior neck in the mid-line.  The doctor opined that the 
thickening the veteran had in his anterior skin was the 
dewlap that was sometimes seen after radiation therapy, but 
VA was going to perform a CT scan.  Some residual laryngeal 
edema following radiation was noted.  The veteran underwent 
excision of a left preauricular area lesion.  The pathology 
report showed invasive squamous cell carcinoma.

A January 2001 record indicates that the veteran continued to 
have soft-tissue swelling of the submental area.  Dr. R.T. 
told the veteran and his wife that he did not find any lump 
or mass in the throat or anywhere else except the soft-tissue 
swelling in the submental area.  A CT scan of the neck 
apparently showed something at the base of the skull for 
which a neurosurgical examination was scheduled.  In a later-
dated January 2001 record, Dr. R.T. reported that regarding 
the veteran's left submandibular fullness, the mass seemed to 
have softened slightly and it was probably a reactive lymph 
node in the submandibular triangle, or an inflamed 
submandibular gland.  

A January 2001 neurosurgery record indicates that the veteran 
was evaluated for a possible lesion in the right hemisphere 
of his brain.  Examination findings revealed an obvious 
deformity of the veteran's neck with swelling and redness.  
Palpation of the neck revealed a rather large mass in the 
upper portion of the larynx that was tight and firm.  The 
physician was unable to tell if it was the mass or just 
induration.  An ultrasound of the veteran's neck showed some 
induration and swelling.  A CT scan of his neck and lower 
part of the brain showed an area on the right side that 
appeared to be a cerebellar tonsil but could be a mass. The 
clinical impression was history of squamous cell cancer of 
the base of the tongue with metastasis and possible 
metastatic lesion in the brain, with near normal neurologic 
examination.  A magnetic resonance image (MRI) taken soon 
after was negative with no evidence of metastatic tumor or 
cancer in the brain.  The record indicates the veteran was 
awaiting a possible biopsy of the area of induration in the 
mass in his upper neck by Dr. R.T. 

In a February 2001 record, Dr. R.T. noted that the veteran 
was being followed for a left submandibular gland 
enlargement, that had gone down greatly and was much less 
tender.  The specialist said the remainder of the examination 
was negative for any recurrence and that included flexible 
fiberoptic nasopharyngoscopy.  Dr. R.T. noted that the 
veteran had a recent CT scan at a private hospital that did 
not show any metastatic lymphadenopathy.  

In a written statement submitted in support of his claim, the 
veteran's wife summarized her research on head and neck 
cancers taken from various Internet sites and medical 
literature of several groups including the American Institute 
of Health and the American Cancer Society.  She said that 
"[a]ccording to the Johns Hopkins Internet site, 'The most 
common type of larynx cancer is squamous cell carcinoma 
arising from the superficial layer of the lining.'"  She 
reported that 98% of squamous cell carcinomas originated in 
some part of the larynx or often in the superficial lining of 
the larynx.  The veteran's wife said primary cells were found 
at the base of the tongue and that "[r]eason, logic, and 
statements made by oncologists (not in writing!) confirm the 
squamous cell carcinoma in this patient originated in the 
supraglottis (the top of the Larynx or lining of the same) 
above the vocal cords."

At the August 2001 Board hearing, the veteran and his wife 
testified that his cancer was actually larynx cancer (or 
throat cancer) that was variously diagnosed as non-Hodgkin's 
lymphoma.  She said that another diagnosis was enlarged lymph 
nodes with metastatic squamous cell lymphadenopathy that 
involves the lymph nodes.  According to the veteran's wife, a 
third diagnosis, made by Dr. R.T., was metastatic 
lymphadenopathy and squamous cell carcinoma.  A fourth 
diagnosis, from Dr. R.T., was a lymph node tumor with the 
primary site at the base of the tongue and described as being 
a nasopharyngeal variant.  The veteran's wife said a 
radiologist and Dr. T.R. mentioned laryngeal and larynx; so 
she and her son researched both lymphoma and laryngeal 
cancer.  A fifth diagnosis was not written down but, in 
April, she asked Dr. T.R. if the veteran had lymphoma or 
laryngeal cancer since that was often mentioned as was 
laryngeal variant, but the doctor said that variant meant 
nothing.  The veteran's wife testified that Dr. T.R. said the 
veteran's disease was very likely to be non-Hodgkin's 
lymphoma, but this was not proven or noted in any reports 
and, she stated, "this is also true of the larynx."  
According to the veteran's wife, the doctor mentioned that 
any cancer found in the pharynx, that encompassed the throat 
and hypopharynx, where the veteran's cancer was found, 
particularly in advanced stages, could have its origin in any 
part of the pharynx and be difficult to diagnose. 

Further, the veteran's wife said Drs. R.T. and T.R. refused 
to provide written statements (other than that in the 
record).  She indicated that tongue cancer was a sixth 
diagnosis, made by the VA ENT specialist.  The veteran's wife 
said that the VA doctor was very biased and opined that Agent 
Orange did not cause the veteran's cancer.  She reported that 
if the VA physician was correct and the veteran had tongue 
cancer, it would have been called oropharyngeal cancer that 
usually originated at the base of the tongue, sides of the 
tongue or in soft tissues on the floor of the mouth.  

The veteran's wife said that his lymph nodes on both sides of 
his neck were enlarged, supporting the opinion that he had 
non-Hodgkin's lymphoma.  Her research showed that usually 
symptoms were noted by neck swelling, as the veteran had.  
Since the enlarged lymph nodes were painless, she said they 
often went undetected and spread to other surrounding lymph 
nodes or parts of the body.  Treatment usually involved chemo 
radiation.  She said lymph nodes could appear on the back of 
the neck and the veteran had a mass removed in service at 
Fort Hood that was never bioposied, 

The veteran's wife said that his diagnoses were "all 
conflicting" with his primary physician mentioning laryngeal 
cancer but she noted that the physicians refused to put that 
in writing.  The veteran's wife talked with Dr. Hathus, an 
oncologist, at the Houston Cancer Treatment Center, who said 
tongue cancer would have been noticed earlier.  Thus, she 
said everything points to the lymph node system.  The 
veteran's wife testified that she did not have any medical 
training. 

III. Analysis

Pursuant to 38 U.S.C.A. §§ 1110 and 1131 a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

As mentioned above, the law has changed during the pendency 
of this appeal, and the VCAA establishes very specific 
requirements for giving notice to claimants of required 
information and evidence (see Pub. L. No. 106-475, § 3(a) 
(codified at 38 U.S.C. §§ 5103-5103A)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, that is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records and describe any further action that VA will 
take.  If the records are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

Finally, as discussed above, the Board is well aware of the 
recent changes in law with regard to VA's duty to assist 
claimants, including the necessity of securing such pertinent 
military and non-military records as may substantiate the 
veteran's claim.  Here, however, it is clear, from the 
veteran's written statements with respect to his claimed 
squamous cell carcinoma, that there is no additional 
documentary evidence which is relevant to a determination as 
to service connection enlarged lymph node with poorly 
differentiated metastatic squamous cell carcinoma.  He has 
been apprised of the evidence needed, in the statement of the 
case and supplemental statement of the case provided to him 
by the RO.  We, therefore, believe that appropriate notice 
has been given in this matter, as well.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claims, and the 
RO's statement of the case clarified what evidence would be 
required to establish service connection.  The veteran 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. at 393-94; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  The veteran was afforded VA 
examination in November 2000 and all identified non-VA 
medical records have also been obtained and entered into the 
evidentiary record.  The Board notes that at his August 2001 
Board hearing, the veteran expressed a concern regarding the 
adequacy of the November 2000 VA ENT examination that he was 
afforded.  However, the Board finds that examination provides 
sufficient information regarding the veteran's medical 
history, clinical findings and diagnoses from which the Board 
can reach a fair determination.  There is no indication of 
bias on the part of the examiner.  Thus, the statutory 
requirement in the Veterans Claims Assistance Act of 2000, 
that a medical examination or medical opinion be secured when 
necessary to make a decision on the claim, has been fully 
satisfied by the development action undertaken by the RO.  
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the veteran 
will not be prejudiced by proceeding to a decision on the 
basis of the evidence currently of record regarding his claim 
of entitlement to service connection for an enlarged lymph 
node with poorly differentiated metastatic squamous cell 
carcinoma.

The Board notes that the veteran contends that he suffers 
from an enlarged lymph node with poorly differentiated 
metastatic squamous cell carcinoma as due to exposure to 
Agent Orange. 

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
Porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
cancer of the prostate, acute and subacute peripheral 
neuropathy, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
If a disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available, and the presumption of exposure to herbicides 
is also precluded.  See McCartt v. West, 12 Vet. App. 164 
(1999).

Initially, the Board notes that nasopharyngeal carcinoma is 
not a disease listed in 38 C.F.R. § 3.309(e) for which 
service connection may be granted on the basis of exposure to 
Agent Orange in Vietnam.  In fact, the Secretary of VA, under 
the authority granted by the Agent Orange Act of 1991, 
determined on November 2, 1999, that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for nasal/nasopharyngeal cancer.  64 Fed. Reg. 211 (1999).  
The Board notes that there has been no medical evidence 
presented that attributes the development of nasopharyngeal 
cancer to Agent Orange exposure.  Thus, nasopharyngeal cancer 
may not be service-connected as a residual of purported Agent 
Orange exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131. Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, and carcinoma becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Medical article or treatise information can be too general or 
inconclusive.  That is not to say that medical article and 
treatise evidence is irrelevant or unimportant; rather, such 
evidence can provide important support when combined with an 
opinion of a medical professional.  Sacks v. West, 11 Vet. 
App. 314, 317 (1998).  In additional, a medical treatise can 
be competent evidence of a medical nexus between an in-
service injury or disease and a current disability if the 
treatise discusses a generic relationship with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than an unsubstantiated lay medical opinion.  
Wallin v. West, 11 Vet. App. 509, 514 (1998).

The veteran has contended that service connection should be 
granted for an enlarged lymph node with poorly differentiated 
metastatic squamous cell carcinoma.  Although the evidence 
shows that the veteran currently has squamous cell carcinoma 
that is a nasopharyngeal variant, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that service medical records show 
no complaint, finding, or clinical diagnosis of a lymph node 
problem or cancer and the first post service evidence of 
record of squamous cell carcinoma of the lymph node is from 
2000, more than nine years after the veteran's separation 
from service.  In short, no medical opinion or other medical 
evidence relating the veteran's enlarged lymph node with 
poorly differentiated metastatic squamous cell carcinoma to 
service or any incident of service has been presented.  See 
Boyer v. West, 210 F.3d 1039, 1042 (Fed. Cir. 2000) (a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability); Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) (in order to establish 
service connection of a particular disability, a claimant 
must establish he or she has that disability and that a 
relationship exists between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service).

At the Board hearing, the veteran and his wife contended that 
his cancer was more accurately diagnosed as larynx cancer or 
as non-Hodgkin's lymphoma.  The veteran's wife pointed to 
medical literature she synthesized from various medical 
Internet web sites that supported her assertions.  However, 
she and the veteran said that his diagnoses were "all 
conflicting" with his primary physician mentioning laryngeal 
cancer but that the physicians refused to put such a 
diagnosis in writing.

Diagnosing a malignancy by its exact type obviously is a 
complex task, not within the competence of lay person, such 
as the veteran or his wife.  See Routen, Espiritu; supra.  
They testified that various physicians told them that the 
veteran's cancer was more accurately described as cancer of 
the larynx or non-Hodgkin's lymphoma.  However, that 
assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  They otherwise acknowledged that there is no medical 
opinion of record that supports such diagnoses and that the 
doctors would not make such written statement.  As above, the 
oral descriptions of what a doctor said are not competent 
evidence.  Id.  

As for the medical articles and literature that the veteran's 
wife summarized, such information, in no way addresses the 
nature of the veteran's tumor and certainly cannot establish 
that he had a lymphoma or other specific type of malignancy, 
including larynx cancer.  See Sacks v. West, 11 Vet. App. at 
317.  

While a November 2000 CT scheduling form includes a diagnosis 
of laryngeal cancer with metastases, it is not clear where 
this notation arose and it appears to be noted only in the 
context of attempting to identify, by testing, the nature of 
the veteran's cancer.  Clearly, after the CT, subsequent 
medical records from the veteran's treating physician show no 
confirmation of such diagnosis or metastases.  Thus, such a 
diagnosis on the scheduling of a test is of no probative 
value, as there is no indication that it reflected the final 
opinion of a medical professional with training in pathology 
or oncology.  In sum, the competent and probative evidence 
supports the conclusion that the veteran did not have non-
Hodgkin's lymphoma or larynx cancer.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307, 3.309.

Although the veteran did not have non-Hodgkin's lymphoma, the 
Board must also consider whether he had another Agent Orange 
presumptive disorder listed at 38 C.F.R. § 3.309(e).  Despite 
the veteran and his wife's argument that his cancer could be 
classified as a cancer of the respiratory system, or as 
laryngeal cancer, they are not competent to express such an 
opinion and he has not submitted any competent evidence that 
he has laryngeal cancer.  See Espirtu v. Derwinski, 2 Vet. 
App. Vet. App. at 494-95.  At the hearing, the veteran's wife 
suggested that he had a cancer of the respiratory system.  
The regulations regarding Agent Orange presumptive disorders 
specifically define respiratory cancers as cancers of the 
lung, bronchus, larynx or trachea.  See 38 C.F.R. § 3.309.  
However, as noted above, there is no medical opinion of 
record that supports the contention that the veteran has 
larynx cancer.  In fact, in March 2000, Dr. T.R. said the 
veteran had a squamous cell carcinoma that was a 
nasopharyngeal variant located at the top of the larynx.  The 
specialist never stated that the veteran had larynx cancer.  
Accordingly, there is no competent evidence that the veteran 
has any other disorder listed in 38 C.F.R. § 3.309(e) as an 
Agent Orange presumptive disorder.

Having established that the veteran did not have an Agent 
Orange presumptive disorder, the Board must also consider 
whether the veteran's cancer was otherwise related to active 
service, including any exposure to Agent Orange.  That is, 
the United States Court of Appeals for the Federal Circuit 
has determined that the regulations governing presumptive 
service connection for Agent Orange do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  As 
noted, service medical records are not referable to any 
suggestion of cancer or lymph node problem and there is no 
evidence that he had carcinoma of the lymph node until early 
2000, many years after service.  Thus, the competent evidence 
does not show that the cancer was compensably manifested 
within one year after service and service connection under 
the basic chronic disease presumption is unwarranted.

As to any relationship between the veteran's cancer and any 
exposure to Agent Orange, in November 2000, the VA ENT 
specialist opined that the more likely cause of the veteran's 
carcinoma was smoking.  The VA specialist could not say that 
Agent Orange did not influence the problem, but opined that 
the veteran would have developed carcinoma at the base of the 
tongue as related to his smoking had he not even been exposed 
to Agent Orange.  Even assuming the veteran was exposed to 
Agent Orange in service, there still must be medical evidence 
relating his cancer to the alleged Agent Orange exposure.  
See 38 U.S.C.A. § 1154 (West 1991); Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc), opinion withdrawn and appeal 
dismissed on other grounds, 14 Vet. App. 185 (2000) (en banc 
order).

The veteran, through his wife, submitted summaries of medical 
literature that she reviewed from the American Cancer Society 
and other medical groups.  She noted that the primary cells 
for the veteran's cancer were found at the base of the tongue 
that was a usual site for a laryngeal variant cancer to 
manifest itself.  However, the veteran and his wife are not 
competent to offer medical opinions.  See Routen, Espirtu, 
supra; see also Sacks..

In sum, as the medical evidence of record shows that the 
veteran's squamous cell carcinoma, that is a nasopharyngeal 
variant, was initially identified many years after service, 
the squamous cell carcinoma, may not be presumed to have been 
incurred in service.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The 
preponderance of the evidence now of record is against the 
claim that the veteran has an enlarged lymph node with poorly 
differentiated metastatic squamous cell carcinoma that is 
related to service or any incident thereof.  Thus, this claim 
must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b).


ORDER

Service connection is denied for an enlarged lymph node with 
poorly differentiated metastatic squamous cell carcinoma.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

